Citation Nr: 0835414	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder, a major depressive 
disorder and/or a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel

INTRODUCTION

The veteran served on active duty from March 1978 to June 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO).  The Board 
first considered the appeal in March 2007 and remanded it for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and additional development of the medical record.  The 
matter is now returned for further appellate consideration.

The veteran testified before the Board in January 2007.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was not noted to have a psychiatric 
disability upon entry into service and is presumed to have 
been in sound condition at that time.

3.  There is clear and unmistakable evidence that a 
psychiatric disorder existed prior to service and that the 
disorder was aggravated during service.

4.  The veteran experienced a traumatic event during service 
sufficient to base a diagnosis of post-traumatic stress 
disorder.

5.  The veteran has post-traumatic stress disorder with 
depression from childhood exacerbated by military sexual 
trauma.



CONCLUSION OF LAW

Post-traumatic stress disorder with depression was incurred 
as a result of military service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide adequate notice can be corrected by 
the RO following the Board's decision.

The veteran seeks service connection for a psychiatric 
disorder, to include post-traumatic stress disorder and a 
major depressive disorder.  She contends that her current 
psychiatric disorder, whatever the diagnosis may be, is a 
result of her being sexually assaulted in service in 1979 by 
her ranking officer.  The veteran fully acknowledges that she 
has a history of childhood sexual abuse by her father, but 
asserts that the in-service sexual assault either aggravated 
a pre-existing psychiatric disability or was the final act 
that caused her to develop a psychiatric disorder.

The record does not show any documented psychiatric treatment 
prior to entry into service and there was no psychiatric 
disorder noted or found upon entry into service.  A February 
1979 emergency room record reflects that the veteran was 
assaulted by her husband and knocked unconscious.  There is 
no medical record showing complaints of a sexual assault by a 
fellow serviceman.  The veteran has submitted, however, a 
notarized statement from a fellow servicemember who recalls 
the veteran being habitually sexually assaulted by a superior 
and her taking physical action against the superior just 
prior to going absent without leave (AWOL).  The notarized 
statement reflects that the veteran fled because she felt 
that her complaints were not taken seriously.  She returned 
only to be processed for discharge.  This statement is 
consistent with the veteran's allegations of in-service 
sexual assault and her service personnel records.

Service treatment and personnel records do not reflect any 
actions taken or complaints made regarding a sexual assault.  
In March 1979, there is evidence showing a change in the 
veteran's behavior in that she was cited three times for 
being AWOL.  The veteran was eventually given an honorable 
discharge and it was noted that she had an inability to meet 
acceptable standards of military conduct, including frequent 
failures to report for duty and for being AWOL.

The veteran's reports of what occurred during service are 
competent and probative evidence.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The corroborating 
evidence of the alleged in-service sexual trauma is also 
competent and probative.  When these statements are viewed in 
light of the service personnel records showing that the 
veteran had a change in behavior, the Board resolves all 
doubt in favor of the veteran and finds that the veteran 
experienced in-service sexual trauma.  See 38 C.F.R. § 3.102.

The veteran is competent to testify as to symptoms that are 
non-medical in nature, but she is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  As such, her testimony that she had a 
psychiatric disorder that was aggravated by the in-service 
sexual trauma cannot be accepted as probative evidence of the 
existence of a diagnosed disability.  Therefore, the Board 
turns its attention to the medical record.

Upon VA examination in October 2003, it was noted that the 
veteran did not meet all criteria for a formal diagnosis of 
post-traumatic stress disorder.  The examiner determined that 
the veteran had a major depressive disorder, but did not 
indicate whether the disorder was related to service.  A July 
2004 private psychiatric evaluation shows a diagnosis of 
bipolar disorder, mixed state, but there is no other 
suggestion of the existence of a bipolar disorder anywhere in 
the record.  

VA medical records dated from 2002 to 2007 include the 
diagnosis of post-traumatic stress disorder related to 
military sexual trauma.  In January 2007, the veteran's VA 
treating Psychiatric Clinical Specialist reported that she 
had been treating the veteran since 2002 in conjunction with 
a psychiatrist and it was determined that the veteran had 
post-traumatic stress disorder that had pre-existed service 
that was exacerbated by in-service sexual abuse.  The Axis I 
diagnosis was post-traumatic stress disorder with depression 
from childhood exacerbated by military experiences (MST) with 
MST meaning military sexual trauma.  The veteran was also 
given an Axis II diagnosis of borderline personality disorder 
with narcissistic and histrionic traits.

The veteran underwent another VA examination at the request 
of the Board.  The examiner reviewed the claims folder and 
commented on earlier diagnoses of personality disorder and 
found that the veteran's actions were best described by this 
diagnosis.  The examiner found the veteran to be an 
unreliable historian and, as such, did not find that she had 
experienced a traumatic event during service upon which a 
diagnosis of post-traumatic stress disorder could be based.  
The examiner rendered an Axis II diagnosis of borderline 
personality disorder.

Upon review of the record as a whole in conjunction with the 
veteran's credible testimony, the Board finds that the 
treatment notes and the opinion of the veteran's treating 
medical professional for over four years is the most 
probative evidence.  Thus, the Board accepts and finds that 
the veteran experienced a traumatic event during service 
sufficient to base a diagnosis of post-traumatic stress 
disorder.  The Board also finds that the veteran is diagnosed 
as having post-traumatic stress disorder with depression from 
childhood exacerbated by military sexual trauma.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability and found that, when no pre-
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption 
of soundness.  The Federal Circuit held that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  Consequently, if a disability 
was not noted at the time of entry into service and VA fails 
to establish by clear and unmistakable evidence either that 
the disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Under Section 1153, the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If the presumption of aggravation 
under Section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  See 38 U.S.C. § 1153; also see 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  The burden to show 
no aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  VA Office of the 
General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003). 

A review of the record reveals that the medical professional 
who spent the most time evaluating the veteran, as well as 
the treating psychiatrist and several other examining medical 
professionals, determined that the veteran had experienced 
traumatic events as a child and had some form of psychiatric 
disability upon entrance into service.  This is not disputed 
by the veteran and, as such, the Board finds that there is 
clear and unmistakable evidence that a psychiatric disorder 
existed prior to service.  The next prong of the Wagner test, 
however, is to show by clear and unmistakable evidence that 
the disability was not aggravated during service.  The Board 
finds that this cannot be shown.

The service records show a change in behavior, a fellow 
servicemember corroborated the veteran's credible testimony 
that she was sexually abused and went AWOL, and the treating 
medical professionals have determined that the veteran 
experiences post-traumatic stress disorder due to military 
sexual trauma.  There are specific findings by the medical 
professionals that the veteran's pre-existing psychiatric 
disorder was exacerbated by the in-service experiences.  
Accordingly, the Board can find no evidence to suggest that 
the veteran's current disability is a mere natural 
progression of her pre-existing disability.  Therefore, 
because all other aspects of a service-connection claim are 
met in that there is an injury during service, a current 
disability and a medical connection between the two as per 
Hickson, supra, the Board must find that post-traumatic 
stress disorder with depression was incurred during service.


ORDER

Service connection for post-traumatic stress disorder with 
depression is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


